DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
The amendment has not been entered because although the it is now consistent with the narrower interpretation taken in the Final Rejection mailed 01/06/2021 (see paragraph bridging pages 5-6 of Final Rejection), the scope of the claim has now changed in that the broader interpretation of “secondary coil shape” (such as helixes, clovers, cones, etc. at top of page 6 of Final Rejection) would no longer be taken.
The applicant’s arguments that the embolization coil of the present invention is formed from a three-step process while the examiner only cites two heating steps performed by van der Zel (see last paragraph of page 7 to third paragraph on page 8 of arguments) are respectfully not found persuasive. The claimed invention is directed to a product, not a process. The patentability of a product does not depend on its method of production (MPEP 2113 I.). van der Zel and Jones both teach that it is known to set the shape of a wire via winding into a primary coil and via heat treating to set the shape of the coil [0006],[0059]. One of ordinary skill in the art would find it obvious based on this disclosure to perform heat treatments and tailor heat treatment parameters to achieve specific desired coil shapes and return rates. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
The applicant’s arguments that the prior art fails to teach or otherwise suggest an embolization coil with the claimed KD falling within the claimed range (see paragraph 3 on page 8 of arguments to first paragraph on page 9 of arguments) are respectfully not found persuasive, for the reasons set forth above and in the Final Rejection mailed 01/06/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731